Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hencil Cannon appeals the magistrate judge’s order granting summary judgment to Burlington Coat Factory of North Carolina, LLC, on Cannon’s age discrimination and retaliation claims.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Cannon v. Burlington Coat Factory of N.C., LLC, No. 1:12-cv-00430-JEP-JEP, 2014 WL 4924280(M.D.N.C. Sept. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to 28 U.S.C. § 636(c) (2012), the parties consented to proceed before the magistrate judge.